Citation Nr: 0907534	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a right heel 
injury.

6.  Entitlement to service connection for a speech disorder.

7.  Entitlement to service connection for left hand numbness.

8.  Entitlement to service connection for lower lip numbness.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia, and if so, whether the reopened claim should 
be granted.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the reopened claim should 
be granted. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and September 2004 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The 
October 2002 decision denied service connection for carpal 
tunnel syndrome, hypertension, left and right knee 
disabilities, right heel disability, a speech disorder, left 
hand numbness, and lower lip numbness.  The September 2004 
decision declined to reopen previously denied claims of 
service for schizophrenia and a low back disability.  In an 
October 2005 statement of the case, both claims were reopened 
but remained denied on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the Veteran requested a hearing before a 
Veterans Law Judge, to be held at the RO (Travel Board).  He 
subsequently changed his request to one for a videoconference 
hearing with a Veterans Law Judge, to be held from the RO 
(video hearing).  

In May 2006, the he Veteran was notified that he had in fact 
been scheduled for a Travel Board hearing in June 2006, at 
the Waco RO.  He responded to that notice by withdrawing his 
request for any form of hearing at the RO, and instead 
requesting an in-person hearing at the Board's central office 
in Washington, DC (CO hearing.)  

The Veteran was scheduled for a CO hearing in February 2009.  
Several days before the hearing, the Veteran sought to cancel 
his CO hearing and instead request a Travel Board hearing at 
the Waco RO.  He stated that he was unable to travel to 
Washington due to health and expense.  The undersigned 
Veterans Law Judge granted the Veteran's request in a 
February 2009 ruling.  The Board is cognizant of the fact 
that those at the RO and the CO are doing their best to 
afford the Veteran the opportunity to have the type of 
hearing he wishes. 

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

	(CONTINUED ON NEXT PAGE)






Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

